DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                   EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was acknowledged in a telephone contact-message by Mr. Timothy J. Wall on 2022/04/25.
In a telephonic contact applicant’s representative was informed of cancellations of claim 36 for the purpose of the allowance.  The cancelled claim 36, due to amendment of claim 1, was subject to 35 U.S.C. 112, fourth paragraph. Therefor claim 36 is cancelled. Claims 21-32 and 35 were previously cancelled.

Allowable Subject Matter
Claims 1-20, 33, 34 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record, Christophorou teaches a high voltage electric equipment (title, abstract) in combination with a dielectric fluid comprising a linear octafluorobutene (perfluorobutene-2 or component A; [Tables 1 and 2, 5:8-22]. Note that the concentration limit of 10% for component A meets, approximately, the instant limitation of “less than 10%” (i.e. 9.99%). However, it is construed as lacking a satisfactory specificity for meeting much lower limits closer to “above 3 w%” (i.e. 4, 5, 6 etc.).  More importantly, it is noted that application’s amendment of independent claims 1 and 5 (fluid is free of SF6) is not taught by the prior arts of record for the dielectric fluid systems comprising a linear octafluorobutene and consequently due to much more limited scope of the claims (1 and 5) they are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/04/22
/LIAM J HEINCER/Primary Examiner, Art Unit 1767